                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    No. 5:18-CR-196-FL-1

 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
           v.                                 )                     ORDER
                                              )
                                              )
 JAMES EDWARD DOWNEY, JR.,                    )
                                              )



       This matter is before the Court on Defendant's unopposed motion to continue his

arraignment. For good cause shown, the motion is GRANTED, and the arraignment is continued

until Judge Flanagan's December 11, 2018 term of court.

       The court finds that the ends of justice served by granting this continuance outweigh the

best interests of the public and defendant in a speedy trial. The period of delay necessitated by

this continuance is excluded from Speedy Trial Act computation pursuant to 18 U.S.C. §

3161 (h)(7)(A).

       SO ORDERED, this 17th day of October, 2018.



                                                  ~U~--d
                                            ROBERT B. foNEs, JR.
                                            United States Magistrate Judge
